Citation Nr: 0118366	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  95-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left shoulder subluxation with glenoid labrum tear.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to November 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 1994, the RO 
granted service connection, in pertinent part, for left 
shoulder subluxation with glenoid labrum tear and assigned a 
10 percent disability evaluation effective from November 
1993.  The veteran appealed the initial disability evaluation 
assigned for the left shoulder disability.  

The issue on appeal was originally before the Board in June 
1997 at which time it was remanded in order to obtain a VA 
examination.  An examination could not be performed as the RO 
was unable to contact the veteran.  The issue has been 
returned to the Board for further adjudication.  


FINDINGS OF FACT

1.  VA made numerous attempts to locate the veteran and 
schedule him for a required VA examination.  

2.  The veteran has not provided any reason as to why he was 
unable to appear for the scheduled VA examinations.  

3.  The veteran has failed to establish "good cause" in 
failing to report for the scheduled examinations.


CONCLUSION OF LAW


The claim for an initial rating in excess of 10 percent for 
left should subluxation with glenoid labrum tear is denied 
due to failure to report, without good cause, for a VA 
compensation examination.  38 C.F.R. § 3.655(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  

In this case, the Board remanded the veteran's claim for an 
initial rating in excess of 10 percent for left shoulder 
subluxation with glenoid labrum tear in June 1997 to have the 
veteran undergo a VA examination, as the last examination 
conducted had been in May 1995.  The examination was also 
required in order to assess any functional loss due to pain 
on use or during flares which the veteran may experience as a 
result of his service-connected left shoulder disability.  

On June 23, 1997, a letter was sent to the veteran, asking 
for evidence of recent medical treatment for his left 
shoulder disability, or authorization for release of 
information.  The letter was addressed to 931 Spaniel Drive, 
in Redding.  No reply was received.

On July 1, 1997 letters were sent to the California State 
Employees Credit Union and the postmaster at Redding for the 
veteran's current mailing address.  The postmaster confirmed 
the Spaniel Drive address; the Credit Union provided an 
address of 1141 Burton Drive #12 in Redding.

On November 19, 1997, the June 23, 1997 letter to the veteran 
was re-mailed to 1141 Burton Drive #12 in Redding.  A reply 
from the veteran was not received.  VA examinations were 
scheduled for him, but he  did not report for them.  
Additional efforts were made to obtain a current mailing 
address, including repeat inquiries to the California State 
Employees Credit Union, the postmaster at Redding, and to 
Directory Assistance.  Prior addresses were confirmed.  
Letters to the veteran for the evidence requested by the BVA 
were sent, and VA examinations rescheduled.

A May 1998 letter addressed to the Burton Drive address was 
returned by the United States Post Office in June 1998 with 
the annotation that the letter was unable to be forwarded as 
no forward order was on file.  

On October 7, 1998, an address at 530 Whet Owl in Redding was 
obtained and confirmed by telephone call to the veteran.  A 
letter was sent to the veteran the same day, requesting his 
assistance in obtaining the evidence sought by the Board in 
its June 1997 remand.  The veteran did not respond to the 
letter.  

On April 2, 1999 a VA examination was again rescheduled but 
not conducted.  

Additional efforts to obtain a current mailing address 
identified 3149 Explorer Drive in Sacramento, and this 
address was shown in VA Regional Office and VA Clinic records 
in early 2000.

On February 16, 2000, a letter was sent to the veteran at 
3149 Explorer Drive asking his assistance in obtaining the 
evidence sought by the Board.  No reply was received.

On March 25, 2000, a VA examination was scheduled, using the 
3149 Explorer Drive, Sacramento, address.  The veteran did 
not report for examination.

In May 2001, the veteran's representative reported that he 
had spoken with the veteran on January 8 and January 25, 
2001, informing him of the need to report for a VA 
examination.  The veteran informed his representative that he 
would send in a statement indicating he was willing to appear 
for examination.  The representative reported that as of May 
2001, he had not heard from the veteran and an attempt to 
contact the veteran on May 16, 2001 was unsuccessful as the 
telephone had been disconnected.  

It is clear to the Board that VA has taken concerted efforts 
to assist the veteran in the development and adjudication of 
his claim.  The veteran has never provided a reason as to why 
he has missed several scheduled VA examinations.  Of all the 
correspondence referenced above, only one of the items had 
been returned by the United States Post Office as 
undeliverable.  The Board assumes that all the other 
correspondence referenced above was received by the veteran.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  The veteran 
has not submitted any evidence of "good cause" as to his 
failure to report for a required VA examination.  See 38 
C.F.R. § 3.655(b).  If the veteran chooses to not show for an 
examination, while at the same time pursuing a claim for VA 
benefits, that is his choice, and he must bear any adverse 
consequences of such action.  The United States Court of 
Appeals for Veterans Claims has held that "the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Court's reasoning is also applicable with 
regard to the requirement that the veteran keep VA informed 
of a location where he may be contacted.  The Board finds 
that further action without response or assistance from the 
veteran constitutes a waste of limited government resources.  
See e.g., Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The veteran has failed to establish "good cause" in failing 
to report for the scheduled examinations.  Accordingly, as 
the veteran's claim is for an increased evaluation for left 
shoulder subluxation with glenoid labrum tear, and he has 
failed to establish "good cause" in his failure to report to 
the scheduled examinations, it is denied pursuant to 38 
C.F.R. § 3.655(b).  

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA).  That law substantially 
revised VA's duty to assist claimants for VA benefits.  It 
also included an enhanced duty to notify the claimant as to 
what information and evidence is necessary to substantiate 
the claim.  In this case, all relevant evidence has been 
obtained by the RO, and the veteran has not identified any 
unobtained evidence that might aid his claim.  Furthermore, 
VA has attempted several times to schedule the veteran for a 
VA examination to ascertain the current severity of his 
service-connected disability, but has been unable to do so 
through no fault on its part.  The statement of the case and 
the supplemental statements of the case issued during the 
pendency of the appeal provided adequate notice of the 
medical evidence necessary to substantiate the claim.  
Accordingly, the Board finds that VA's duties set forth in 
the VCAA have been substantially complied with, and no useful 
purpose would be served by remanding this case back to the RO 
for additional consideration of the new law.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder subluxation with glenoid labrum tear, is 
denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

